Title: From George Washington to Benedict Arnold, 30 August 1780
From: Washington, George
To: Arnold, Benedict


                        
                            Dear Sir
                            Head Quarters Bergen County 30th Augt 1780
                        
                        I return you the proceedings of the Court Martial transmitted in yours of the 23d. The confirmation of the
                            sentence and expediency of carrying it into execution lays with you as General Officer commanding in a separate State—You
                            will also be better able to judge than I can, from being on the spot, of the necessity of making examples of these kind of
                            people, who I am informed make a practice of coming out without Officers for the purpose of carrying off the Horses and
                            Cattle of the inhabitants, and who cannot therefore plead the priviledges of prisoners of War. I am Dear Sir Yr most obt
                            Servt
                        
                            Go: Washington
                        
                        
                            I have recd the Plumbs for which I am exceedingly obliged.
                        

                    